Citation Nr: 0811752	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative disc 
disease, lumbar and cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Remand issued in November 2006.  
This matter was originally on appeal from a December 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

The record reflects that the veteran testified at a personal 
hearing before the RO in August 2005.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

Since the issuance of the last supplemental statement of the 
case, the Board has received additional evidence from the 
veteran in support of his appeal.  The veteran's 
representative indicated in March 2008 correspondence that 
the veteran waived his right to initial consideration of the 
additional evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, to the extent possible. 

2.  The evidence does not show that the veteran's currently 
diagnosed PTSD is related to his claimed in-service stressor 
event of physical abuse by his drill sergeant during basic 
training or otherwise to an incident of active military 
service.  

3.  The evidence does not show that the veteran's currently 
diagnosed degenerative disc disease of the lumbar and 
cervical spine is related to his active military service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(d), (f) (2007).

2.  Degenerative disc disease of the lumbar and cervical 
spine was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in October 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection, thoroughly described what 
information and evidence was needed in support of his claims 
to include the information needed regarding his claimed in-
service stressor events, and asked the veteran to send what 
was needed to the RO.  The RO also advised the veteran of 
what types of evidence that VA would obtain and make 
reasonable efforts to obtain on his behalf with respect to 
his claims.  While the Board observes that the RO did not 
specifically address the elements of effective date and 
degree of disability in the October 2003 VCAA notice letter, 
such notice defects have been remedied because the veteran 
was sent a subsequent VCAA notice letter in December 2006, 
pursuant to the Board Remand, that addressed such elements 
and was followed by readjudication of the claims in October 
2007.    

The Board further notes that the RO provided the veteran with 
a copy of the December 2003 rating decision, the August 2004 
Statement of the Case (SOC), and the Supplemental Statements 
of the Case (SSOCs) dated in October 2005 and October 2007, 
which collectively included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  The veteran indicated in 
correspondence dated in January 2007 that he had no further 
evidence to submit in support of his claims.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service personnel records and VA treatment records 
from November 1996 to May 2007 and afforded the veteran with 
a local hearing in August 2005.  The RO also requested a 
search of appropriate records to determine whether there was 
an investigation of a non-commissioned officer (i.e., drill 
sergeant) in the veteran's unit during his period of basic 
training from August 14, 1967 to October 13, 1967, pursuant 
to the Board's Remand.  The 3101 Print noting that a review 
of the veteran's personnel file did not indicate any type of 
investigation during basic training is of record.  The Board 
further observes that the veteran's service medical records, 
lay statements from the veteran's friends dated in November 
and December of 2003, copies of the veteran's letters to his 
sister dated in September and October of 1967, and several 
written statements from the veteran are also associated with 
the claims folder.  

The Board received correspondence from the veteran in March 
2008 in response to the SSOC wherein he alleged that the 
records concerning an investigation of his former drill 
instructor during his basic training period have either been 
lost or there was a "cover-up."  The veteran asked several 
questions to include whether VA checked records in weeks 4, 
5, or 6 concerning one of his fellow inductees who was 
hospitalized for being physically assaulted or checked the 
records for his former drill instructor for the period from 
August 1967 to September 1967.  As noted above, relevant 
service records for the veteran were reviewed in an attempt 
to verify his claimed in-service stressor event with negative 
results.  However, review of other veterans' service records 
in an effort to corroborate the occurrence of a particular 
veteran's in-service stressor event, as suggested by the 
veteran in his March 2008 correspondence, would involve 
substantial Privacy Act considerations and VA regulations 
prohibiting disclosure of personal information to persons 
other than a claimant and his/her representative.  Moreover, 
the veteran has been provided with opportunity to submit lay 
statements and other evidence in support of his account of 
the claimed in-service stressor event.  In light of the 
foregoing, the Board concludes that VA has made reasonable 
efforts in attempting to verify the veteran's claimed 
stressor and no further attempts are necessary.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  The Board further finds that 
the RO complied with its November 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  

II.	PTSD

The veteran contends that he currently suffers from PTSD as a 
result of the physical abuse he experienced during his first 
six weeks of basic training in active military service.  At 
the August 2005 RO hearing, the veteran reported that the 
drill sergeant who inflicted the abuse was demoted and court-
martialed when his conduct was discovered by the military 
and, as a result, another drill instructor completed the last 
two weeks of his unit's basic training instruction.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2007); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2007).

Where the claimed stressor is not related to combat, such as 
in this case, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

The Board notes that the medical evidence of record clearly 
establishes a current diagnosis of PTSD.  The veteran's VA 
treatment records dated from 1997 to 2007 contain numerous 
Axis I diagnoses of PTSD by mental health professionals to 
include the veteran's current VA treating psychologist 
(R.G.B., Ph.D.).  

In regard to medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor, the Board 
notes that there is both favorable and unfavorable medical 
opinion evidence of record regarding the question of whether 
the veteran's currently diagnosed PTSD is related to his 
claimed in-service stressor event.  In support of the claim, 
it is observed that Dr. R.G.B. wrote in a June 2003 treatment 
record that the veteran's PTSD resulted from the in-service 
attacks against him by his drill instructor during basic 
training as well as the post-service attack against him in 
Ohio by his former wife's husband that occurred in 1997.  
Additionally, in a July 2004 letter, Dr. R.G.B. commented 
that the veteran presented symptoms and behaviors descriptive 
of PTSD as a consequence of the trauma he suffered during 
basic training.  On the other hand, the May 1999 VA examining 
psychiatrist found no causal relationship between the 
veteran's military service experiences and his psychiatric 
symptomatology reasoning that his PTSD symptoms and recurrent 
major depressive episodes appeared to arise from the incident 
which occurred in October 1997 when his former wife's husband 
ran his vehicle into the veteran's vehicle.  It is 
additionally observed that a February 1999 VA treatment 
record reveals that the veteran's treating psychologist 
(R.M., Ph.D.) at that time indicated the veteran's PTSD was 
due to the October 1997 incident.   

In regard to the claimed stressor event, the Board notes that 
the veteran has reported in several statements submitted 
during the course of this appeal that he was subject to 
repeated physical assault by his drill instructor during his 
basic training experience.  The veteran also submitted copies 
of two letters, apparently dated in September 1967 and 
October 1967 respectively, that he reportedly wrote to his 
family while he was in basic training wherein he makes 
reference to the physical assaults.  In the September 1967 
letter, the veteran indicated that the basic training 
instructors would beat the recruits "quite often."  In the 
October 1967 letter, the veteran references his "crooked 
platoon sergeant" and, in a post script, relates that the 
sergeant beat him and the other recruits and threw them off 
of trucks during basic training until he had been "busted" 
two weeks before.  He also wrote that his back hurt all the 
time but he had been afraid to go to the sick call until 
then.  The veteran's friends also submitted statements dated 
in November and December 2003 wherein they essentially wrote 
that the veteran had told them about the physical and mental 
abuse during basic training.  Furthermore, the veteran's 
sister submitted a statement dated in April 2005 wherein she 
wrote that the veteran had taken over the counter medication 
for back pain over the years and hoped that her letter would 
assist in the determination of the veteran's ability to 
receive compensation for the physical damage done to his back 
while he was in basic training in 1967.    

However, the 3101 Print notes that a review of the veteran's 
personnel file did not indicate any type of investigation 
during basic training from August 14, 1967 to October 13, 
1967.  Additionally, the veteran's service medical records 
make no mention of any psychological problems and are absent 
of any reference to injuries that may have resulted from the 
veteran's reported beatings.  It is also noted that the 
veteran's psychiatric status was clinically evaluated as 
normal at the May 1969 separation examination and the veteran 
denied having any psychiatric problems at that time.  
Furthermore, the veteran's service personnel records do not 
indicate any problems related to his performance that may be 
indicative of mental distress.    

The Board additionally notes that the veteran's VA treatment 
records show that that the veteran did not receive treatment 
for any psychological problems until 1996, approximately 27 
years after service, and consistently related such problems 
to a series of post-service events such as his divorce in 
February 1996, an October 1997 motor vehicular accident 
caused by his ex-wife's husband wherein he suffered multiple 
injuries, and disagreements with his ex-wife regarding child 
custody issues.  Although the veteran made mention of his 
military service generally while reporting his history during 
the course of his treatment for a psychiatric disorder, he 
never suggested that he had experienced repeated assault 
during his period of basic training during that time and 
specifically denied having had any traumatic experiences or 
any post-traumatic stress disorder symptoms related to 
service at the May 1999 VA psychiatric examination.  In fact, 
the veteran never indicated that he had experienced repeated 
physical assault during his basic training experience until 
2003, the year he filed his request to reopen a claim for 
entitlement to service connection for PTSD.  [The Board notes 
that the veteran did not specifically claim service 
connection for PTSD prior to 2003; however, the RO initiated 
adjudication of the claim due to post service evidence of 
PTSD that was of record when adjudicating the veteran's claim 
for pension.  The RO denied service connection for PTSD in an 
October 1999 rating decision and the decision became final.]     

After consideration of the evidence as a whole, the Board 
finds that the claimed in-service stressor event has not been 
sufficiently supported by credible supporting evidence.  The 
copies of the 1967 letters from the veteran are of little 
probative value, particularly with respect to the statements 
contained therein regarding the veteran's claimed in-service 
stressor events, as such statements are neither consistent 
with nor supported by the record when viewed in its entirety.  
In any event, the Board affords the statements that the 
veteran made to mental health examiners when initially 
seeking treatment for psychological problems from 1996 to 
1999 for post-service events great probative value, as it is 
likely that the veteran would have been forthcoming about any 
past traumatic events at that time.  The Board also affords 
great probative value to the 3101 Print, which noted that 
there was no indication that there was any type of 
investigation during the veteran's basic training experience.  
On the other hand, the veteran's statements regarding the 
claimed in-service stressor event to include the statements 
contained in the copies of the veteran's 1967 letters are 
afforded no probative value as they are inconsistent with 
statements he made to mental health examiners contemporaneous 
to his beginning to experience psychiatric symptoms many 
years before filing his claim for service connection.  The 
Board also affords the 2003 statements by the veteran's 
friends no probative value as they only reported what the 
veteran had told them and did not witness or have first-hand 
knowledge of the in-service stressor events.  None of the 
veteran's friends knew him while he was in service and the 
two individuals who knew him for the longest period of time, 
V.B. and J.V., have only known him since approximately 1986 
and 1992, respectively, which is many years after service.  
Furthermore, the Board affords the statement written by the 
veteran's sister (L.C.W.) in April 2005 no probative value 
because she only mentioned that the veteran had taken 
medication for back pain over the years and was submitting 
the letter to assist with the determination of his ability to 
receive compensation for the physical damage done to his back 
while he was in basic training.  She made no mention of any 
psychiatric symptomatology and did not indicate that the 
veteran told her of the occurrence of the physical abuse 
while he was in basic training.  Moreover, she did not 
witness the events alleged by the veteran to have taken 
place.  

As the medical opinions offered by the veteran's treating 
psychologist, R.G.B., that linked the veteran's PTSD to his 
claimed in-service stressor event were based on the veteran's 
report of an in-service event that has not been sufficiently 
corroborated by credible supporting evidence, the Board finds 
that they are merely speculative and affords them no 
probative value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Alternatively, the Board affords the opinions offered by VA 
mental health examiners in 1999 attributing the veteran's 
PTSD to post service events great probative value as the 
veteran's report of symptoms and occurrence of post service 
events at that time is, indeed, supported by the record.  

In conclusion, the Board finds that the preponderance of the 
evidence weighs against the claim and service connection for 
PTSD is not warranted.  

III.	Degenerative Disc Disease

The veteran also contends that he currently suffers from 
degenerative disc disease of the lumbar and cervical spine as 
a result of the physical abuse he experienced during his 
first six weeks of basic training in active military service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

The voluminous record contains ample medical evidence of 
current degenerative disc disease of the lumbar and cervical 
spine.  Indeed, the veteran's VA treatment records from 1997 
to 2007 contain numerous findings of the claimed back 
disorder.  

Nevertheless, there is no medical evidence to indicate that 
the veteran's current degenerative disc disease is related to 
his period of active military service.  The Board observes 
that the veteran's service induction examination report shows 
that the veteran's spine was clinically evaluated as normal 
and the veteran reported periodic low back pain with heavy 
lifting with no history of injury on the corresponding report 
of medical history.  Service treatment records are negative 
for any complaints, findings, or treatment for neck or back 
problems in service and the veteran's spine was again 
clinically evaluated as normal at the service separation 
examination in May 1969.  The veteran also denied having any 
back trouble of any kind on his May 1969 report of medical 
history.  Indeed, the veteran's treatment records indicate 
that he did not begin to experience back problems after 
service until 1988, approximately 19 years after separation 
from service.  In this regard, the Board particularly 
observes that the veteran told his medical examiner in 
December 1996 that he had injured the back of his neck in 
1988 when the pin slipped in his rowing machine.  He 
additionally reported that he began to experience pain and 
stiffness in the back of his neck and subsequently had a 
cervical laminectomy and specifically denied having had any 
other injuries at that time.  Subsequent treatment records 
show that the veteran suffered injury to the neck and back 
when he was involved in an altercation with his former wife's 
husband who "rammed" the veteran with his automobile.  The 
veteran later reported a history of neck and back pain 
related to his post-service injuries at the May 1999 VA 
examination; he made no mention of any in-service neck or 
back pain at that time.  Moreover, the Board notes that there 
is no competent medical evidence to include a medical opinion 
of record that suggests a link between the veteran's current 
back disorder and his active military service.  

The Board notes that the aforementioned October 1967 letter 
written by the veteran includes reference to back pain.  
However, as explained above, the veteran's report of physical 
abuse by his drill instructor has not been sufficiently 
corroborated by credible supporting evidence.  Furthermore, 
the service medical records are absent of any references to 
back pain and the May 1969 separation report of medical 
history shows that the veteran specifically denied having any 
back trouble at that time.  Consequently, the Board affords 
the veteran's letter no probative value and affords great 
probative weight to the medical evidence of record to include 
the veteran's service records.  

The Board also recognizes that the veteran's friend, E.N.P., 
wrote in his December 2003 statement that the veteran told 
him that having to play the drums during basic training 
created physical problems for him during his training, which 
later developed into major physical and back problems.  V.B. 
similarly wrote in his November 2003 statement that the 
veteran told him that he had back and leg problems today as a 
result of having to play the drums during basic training.  
Furthermore, M.H. wrote that the veteran told her that he 
believed that his lower back pain was directly related to 
being forced by his drill instructor to carry and play the 
drums during all training exercises during his basic training 
experience.  Moreover, the veteran's sister wrote in April 
2005 correspondence that the veteran had taken over the 
counter medication for back pain over the years and indicated 
that it was related to physical damage done to his back 
during basic training.  However, the veteran, his friends, 
and his sister are not shown to have the medical expertise 
necessary to render a competent medical opinion regarding the 
cause of the veteran's current back disorder and, as stated 
above, there is no competent medical evidence suggesting a 
link between the veteran's degenerative disc disease and his 
active military service.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, the occurrence of the events described 
by the veteran has not been corroborated by credible 
supporting evidence, the service medical records are absent 
of any references to back problems, and back problems are not 
shown until many years after service, as explained above.  
Consequently, their statements are also afforded no probative 
value with respect to the veteran's claim.      

As there is no competent medical evidence of record 
establishing a nexus relationship between the veteran's 
current back disorder and his period of active military 
service, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  Thus, service 
connection for degenerative disc disease of the cervical and 
lumbar spine is not warranted.  


In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for degenerative disc 
disease, lumbar and cervical spine, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


